                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 THOMAS GANCI, et al.,

                        Plaintiffs,

         v.                                             Civil Action 2:15-cv-2959
                                                        Magistrate Judge Chelsey M. Vascura

 MBF Inspection Services, Inc.,

                        Defendant.




                                      OPINION AND ORDER

        This matter is before the Court on the parties’ Joint Motion for Preliminary Approval of

Class and Collective Action Settlement (ECF No. 143). For the following reasons, the parties’

Motion is GRANTED.

                           I.         PROCEDURAL BACKGROUND

        On October 30, 2015, Plaintiff Thomas Ganci commenced this action, asserting a

collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and a

class action pursuant to Federal Rule of Procedure 23 and the Ohio Minimum Fair Wage

Standards Act, Ohio Revised Code Chapter 4111, et seq. (“Fair Wage Act”). (Compl. ¶ 1, ECF

No. 1.) On November 24, 2015, Defendant filed its Answer admitting that it employed Plaintiff

but denying liability. (Answer ¶ 2, ECF No. 6.) Defendant asserted that Plaintiffs were properly

classified as exempt from state and federal overtime requirements. (Id. ¶¶ 9, 15; 25th Affirm.

Def.)
       In September 2016, the Court granted Plaintiff’s motion to conditionally certify a

collective action under the FLSA of all inspection personnel “who were paid a day rate and who

worked for Defendant at any time since [September 20, 2013].” (Conditional Certification

Order, ECF No. 26.) At the close of the FLSA notice period, a total of 52 inspectors had filed

consent forms to opt in to the lawsuit and currently remain part of the case. (Consent Filings,

ECF Nos. 1-1, 12–14, 18, 25, 30–35, 37–38, 40–51; Notice of Withdrawals, ECF Nos. 26, 66;

Order Dismissing Opt-ins, ECF No. 88.)

       Soon after the FLSA notice period ended, Plaintiff moved to certify a Rule 23 class of

Inspectors who worked in Ohio since October 2013. The district court certified the Rule 23 class

on October 27, 2017. (Class Certification Order, ECF No. 95.) The case proceeded through a

full discovery period, with both parties conducting written discovery, Defendant deposing 12

Plaintiffs, Plaintiffs deposing some of Defendant’s management personnel, and the parties

exchanging approximately 18,000 pages of documents. (Helland Decl. ¶ 2.)

       On April 5, 2018, the Parties attended a full day mediation in Columbus, Ohio with

mediator Frank Ray, Esq. That mediation did not result in a settlement. On April 23, 2018, the

Parties filed cross motions for summary judgment and Defendant filed a motion to decertify the

FLSA collective. (ECF Nos. 103, 105, 107.) Those motions were never resolved because on

June 22, 2018, Defendant filed a Voluntary Petition for Bankruptcy in the United States

Bankruptcy Court for the District of New Mexico, case number 18−11579−t11, resulting in a

stay of this case. (See ECF Nos. 133–34.)

       Litigation of the case then proceeded in the United States Bankruptcy Court for the

District of New Mexico, where Plaintiff filed class proofs of claim. (Helland Decl. ¶ 7.) The

parties returned to mediation on May 30, 2019, this time mediating in Albuquerque, New



                                                2
Mexico with Paul Fish, Esq. That mediation resulted in a signed Memorandum of

Understanding; the parties fully executed the Settlement Agreement in July 2019. (Settlement

Agreement, ECF No. 143-3.) The parties then sought and obtained an order from the

Bankruptcy Court modifying the automatic stay for the limited purpose of seeking approval of

the settlement from this Court. (ECF No. 140-1). The present motion followed on August 21,

2019. (ECF No 143.)

       Defendant has agreed to pay a total settlement amount of $2,225,000, which includes all

payments to all accepting Plaintiffs, enhancements awards, attorneys’ fees, litigation costs, and

expenses of Plaintiffs’ Counsel, but excludes the employer’s share of payroll taxes. (Settlement

Agreement § 3, ECF No. 143-3.) The settlement includes all FLSA Opt-in Plaintiffs who are

included within the scope of the Settlement and who timely execute and return a “Release of

Claims Form,” as well as any Ohio Class Members who do not timely submit a written request

for exclusion in response to the Notice of Settlement. (Id. §§ 2, 3.) After accounting for

enhancements awards, attorneys’ fees, and litigation costs and expenses, amounts remaining

from the total $2,225,000 will be distributed pro rata among the accepting and non-excluded

Plaintiffs. (See Ex. A to the Settlement Agreement, 143-3.)

                                      II.    DISCUSSION

A.     Approval of FLSA Settlement

       “The FLSA’s provisions are mandatory and, except as otherwise provided by statute, are

generally not subject to being waived, bargained, or modified by contract or by settlement.”

Kritzer v. Safelite Sols., LLC, No. 2:10-CV-0729, 2012 WL 1945144, at *5 (S.D. Ohio May 30,

2012) (citation omitted). An exception to this rule allows courts to review and approve

settlement agreements in private actions for back wages under 29 U.S.C. § 216(b). Id. When

reviewing an FLSA settlement, “the federal district court must ‘ensure that the parties are not,

                                                 3
via settlement of [the] claims, negotiating around the clear FLSA requirements of compensation

for all hours worked, minimum wages, maximum hours, and overtime.’” Sharier v. Top of the

Viaduct, LLC, No. 5:16-CV-343, 2017 WL 961029, at *2 (N.D. Ohio Mar. 13, 2017) (quoting

Rotuna v. W. Customer Mgmt. Group LLC, No. 4:09CV1608, 2010 WL 2490989, at *5 (N.D.

Ohio June 15, 2010) (alteration in original)). Instead of negotiating around the FLSA’s

requirements, there must exist a bona fide dispute between the parties. Schneider v. Goodyear

Tire & Rubber Co., No. 5:13-cv-2741, 2014 WL 2579637, at *2 (N.D. Ohio June 9, 2014).

       Factors relevant to the approval analysis include: (1) the risk of fraud or collusion behind

the settlement; (2) the complexity, expense and likely duration of the litigation; (3) the amount of

discovery engaged in by the parties; (4) the plaintiff’s likelihood of success on the merits; and

(5) the public interest in settlement. Clevenger v. JMC Mech., Inc., No. 2:15-cv-2639, 2015 WL

12681645, at *1 (S.D. Ohio Sept. 25, 2015) (citation omitted). “The court may choose to

consider only factors that are relevant to the settlement at hand and may weigh particular factors

according to the demands of the case.” Gentrup v. Renovo Servs., LLC, No. 07-cv-430, 2011

WL 2532922, at *8 (S.D. Ohio June 24, 2011). Additionally, the Court must separately assess

the reasonableness of any proposed award of attorney’s fees and costs, even when they are

negotiated as part of the settlement. Lakosky v. Discount Tire Co., Inc., No. 14-13362, 2015 WL

4617186, at *1 (E.D. Mich. July 31, 2015).

       After a careful review of the Parties’ motion and their settlement agreement, the Court

finds that the settlement is a fair, reasonable, and adequate resolution of a bona fide legal dispute

between the Parties. There is no evidence the settlement agreement is the result of anything

other than arm’s length negotiations between experienced opposing counsel, mediated by two

well-respected mediators. Prior to reaching an agreement, counsel had access to sufficient



                                                  4
discovery to adequately assess the likelihood of success and the risks involved in continued

litigation. Likewise, the proposed attorney’s fees, costs, and service award to be distributed from

the total settlement amount recovered by Plaintiff are fair and reasonable. The Court notes,

however, that any attorney’s fees, costs, and service awards arising out of the Rule 23 settlement

remain subject to final approval at a future date, as discussed below.

B.        Preliminary Approval of Rule 23 Settlement

          The Court previously found the requirements of Federal Rule of Civil Procedure 23(a)

and (b)(3) were met and certified the following Rule 23 class:

          All inspection personnel, other than chief inspectors and lead inspectors, who were
          paid a day rate and who worked for Defendant in Ohio under a Spectra contract at
          any time since two years prior to filing of this Complaint.

(Class Certification Order, ECF No. 95.) The Settlement Class leaves this definition unaltered;

accordingly, the Court need not reconsider the certification criteria at this juncture.

          But to approve a Rule 23 class settlement, a court must also conclude that it is a “fair,

reasonable, and adequate” resolution of a bona fide legal dispute. Int’l Union, United Auto,

Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631 (6th

Cir. 2007) (discussing a class action settlement under Federal Rule of Civil Procedure 23). To

protect the rights of absent parties, courts review class action settlements to ensure they are not

merely “the product of fraud or overreaching by, or collusion between, the negotiating parties

and that the settlement, taken as a whole, is fair, reasonable and adequate to all concerned.”

Clark Equip. Co. v. Int’l Union, Allied Indus. Workers of Am., AFL-CIO, 803 F.2d 878, 880 (6th

Cir. 1986) (quoting Officers For Justice v. Civil Serv. Comm’n, etc., 688 F.2d 615 (9th Cir.

1982)).

          Based on the Court’s review of the proposed Settlement Agreement, the parties’ motion

practice to date, the amount of discovery exchanged, and the Court’s familiarity with the status

                                                    5
of the litigation, the Court finds that the proposed settlement falls “within the range of possible

approval.” Armstrong v. Bd. of Sch. Dirs., 616 F.2d 305, 314 (7th Cir. 1980), overruled on other

grounds in Felzen v. Andreas, 134 F.3d 873, 875 (7th Cir. 1998); In re Inter-Op Hip Prosthesis

Liab. Litig., 204 F.R.D. 330, 350 (N.D. Ohio 2001) (same) (citing Manual for Complex

Litigation, § 30.41 (3rd ed. 1995)). As a result, it is appropriate to direct notice to class members

and to schedule a final approval hearing to consider the final fairness of the Settlement

Agreement, including any objections that may be filed, as well as class counsel’s anticipated

application for an award of attorneys’ fees and costs and service awards.

                                      III.    DISPOSITION

       For the foregoing reasons, the parties’ Joint Motion for Preliminary Approval of Class

and Collective Action Settlement (ECF No. 143) is GRANTED. It is further ORDERED:

        (1)    Plaintiff Thomas Ganci is appointed representative of the Rule 23 Settlement
               Class;

        (2)    Nichols Kaster, PLLP is appointed as Class Counsel for the Rule 23 Settlement
               Class;

        (3)    The method and content of the notice of settlement to the Settlement Class is
               approved and shall be distributed to the Settlement Class as provided in the
               Settlement Agreement;

        (4)    The Court will conduct a Final Approval Hearing on December 2, 2019 at 2:00
               p.m. at 85 Marconi Boulevard, Room 183, Columbus, Ohio, 43215, before the
               Honorable Chelsey M. Vascura to determine the overall fairness of the settlement
               and to determine the amount of attorney’s fees and costs to Class Counsel and
               service awards;

        (5)    Class Counsel shall file (a) their Motion for Final Settlement Approval, including
               a declaration describing the results of the settlement notice distribution, and
               (b) their Motion for Attorney’s Fees, Costs, and Service Awards, on or before 14
               days prior to the Final Approval Hearing; and

        (6)    Plaintiff’s Motion for Partial Summary Judgment (ECF No. 103), Defendant’s
               Motion for Order Decertifying Conditionally-Certified FLSA Class (ECF No.
               105), and Defendant’s Motion for Partial Summary Judgment (ECF No. 107) are
               DENIED AS MOOT.

                                                  6
IT IS SO ORDERED.



                        /s/ Chelsey M. Vascura
                        CHELSEY M. VASCURA
                        UNITED STATES MAGISTRATE JUDGE




                    7
